ORDER
PER CURIAM.
Brett Weinrich (Weinrich) appeals the Judgment of the Circuit Court of Saint Louis County (Court), the Honorable John F. Kintz presiding. Weinrich pled guilty to 25 counts of Deviate Sexual Assault in the First Degree, Section 566.070 RSMo (2000); two counts of Sodomy, Section 566.060 RSMo (2000); and three counts of Second Degree Statutory Sodomy, Section 566.064 RSMo (2000). The Court sentenced Weinrich to concurrent seven year prison terms for each count of Deviate Sexual Assault and Second Degree Statutory Sodomy. The Court sentenced him to concurrent nineteen year prison terms for both counts of Sodomy. After sentencing, Weinrich filed a Rule 24.035 motion, which was denied without an evidentiary hearing.
*898On appeal, Weinrich argues that the Court erred when it denied his Rule 24.035 motion. Weinrich asserts that, because his counsel improperly advised him about the parole consequences of pleading guilty and was thereby ineffective, his guilty plea was not made knowingly and intelligently. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no jurisprudential value. This Judgment is affirmed pursuant to Rule 84.16(b).